601 Congress Street Boston, Massachusetts 02210-2805 October 26, 2011 Securities and Exchange Commission Washington, DC 20549 RE: John Hancock Bank and Thrift Opportunity Fund (File No. 811-08568) John Hancock Bond Trust (File No. 811-03006) John Hancock California Tax-Free Income Fund (File No. 811-05979) John Hancock Capital Series (File No. 811-01677) John Hancock Current Interest (File No. 811-02485) John Hancock Funds II (File No. 811-21779) John Hancock Funds III (File No. 811-21777) John Hancock Hedged Equity & Income Fund (File No. 811-22441) John Hancock Income Securities Trust (File No. 811-04186) John Hancock Investment Trust (File No. 811-00560) John Hancock Investment Trust II (File No. 811-03999) John Hancock Investment Trust III (File No. 811-04630) John Hancock Investors Trust (File No. 811-04173) John Hancock Municipal Securities Trust (File No. 811-05968) John Hancock Preferred Income Fund (File No. 811-21131) John Hancock Preferred Income Fund II (File No. 811-21202) John Hancock Preferred Income Fund III (File No. 811-21287) John Hancock Premium Dividend Fund (File No. 811-05908) John Hancock Series Trust (File No. 811-03392) John Hancock Sovereign Bond Fund (File No. 811-02402) John Hancock Strategic Series (File No. 811-04651) John Hancock Tax-Advantaged Dividend Income Fund (File No. 811-21416) John Hancock Tax-Advantaged Global Shareholder Yield Fund (File No. 811-22056) John Hancock Tax-Exempt Series Fund (File No. 811-05079) John Hancock Variable Insurance Trust (File No. 811-04146) Dear Sir/Madam: On behalf of the Registrants, enclosed for filing, pursuant to Rule 17g-1 under the Investment Company Act of 1940, as amended (the “1940 Act”), are the following documents: A copy of Endorsement 14 to the Registrants’ amended joint bond no. 81906724 issued by Chubb Group of Insurance Companies deleting Endorsement 13 which extended the bond period from July 15, 2010 to September 30, 2011. A copy of Endorsement 15 to the Registrant’s amended joint bond no. 81906724 issued by the Chubb Group of Insurance Companies extending the bond period from July 15, 2010 to December 31, 2011. A copy of Rider No. 2 to the Registrants’ amended joint bond no. 87142110B extending the bond period from July 15, 2011 to September 30, 2011 A copy of Rider No. 3 to the Registrant’s amended joint bond no. 87142110B extending the bond period from July 15, 2011 to December 31, 2011. A copy of the resolutions of the Board of Trustees approving the endorsements. A copy of the agreement among the investment companies entered into pursuant to paragraph (f) of Regulation 17g-1. A statement showing the single bond amount (if the investment company had not been named as an insured under this joint insured bond). A statement showing that premiums have been paid for the period July 15, 2011 to December 31, 2011. Sincerely, /s/ Betsy Anne Seel Betsy Anne Seel Assistant Secretary FEDERAL INSURANCE COMPANY Endorsement No.: 14 Bond Number: 81906724 NAME OF ASSURED: JOHN HANCOCK FUNDS DELETE AN ENDORSEMENT It is agreed that this Bond is amended by deleting Endorsement Number(s) 13 in its entirety. This Endorsement applies to loss discovered after 12:01 a.m. on September 30, 2011. ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. Date: September 30, 2011 By /s/ Paul Morrisette Authorized Representative ICAP Bond Form 17-02-5647 (Ed. 11-03) FEDERAL INSURANCE COMPANY Endorsement No.: 15 Bond Number: 81906724 NAME OF ASSURED: JOHN HANCOCK FUNDS EXTENDED BOND PERIOD ENDORSEMENT It is agreed that this Bond is amended by deleting ITEM 1. of the DECLARATIONS and substituting the following: ITEM 1. BOND PERIOD: from 12:01 a.m. on July 15, 2010 to 12:01 a.m. on December 31, 2011 This Endorsement applies to loss discovered after 12:01 a.m. on September 30, 2011. ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. Date: September 30, 2011 By ICAP Bond Form 17-02-5032 (Ed. 11-02) /s/ Paul Morrisette Authorized Representative ICI MUTUAL INSURANCE COMPANY INVESTMENT COMPANY BLANKET BOND (EXCESS BOND) RIDER NO. 2 INSURED BOND NUMBER John Hancock Funds 87142110B EFFECTIVE DATE POLICY PERIOD AUTHORIZED REPRESENTATIVE July 15, 2011 July 15, 2011 to September 30, 2011 /S/ Maggie Sullivan In consideration of the premium charged for this Bond, it is hereby understood and agreed that the expiration date of the Bond Period set forth in Item 2 of the Declarations is hereby amended to be 12:01 a.m. on September 30, 2011 standard time at the Principal Address as set forth in Item 1 of the Declarations. Except as above stated, nothing herein shall be held to alter, waive or extend any of the terms of this Bond. ICI MUTUAL INSURANCE COMPANY INVESTMENT COMPANY BLANKET BOND (EXCESS BOND) RIDER NO. 3 INSURED BOND NUMBER John Hancock Funds 87142110B EFFECTIVE DATE POLICY PERIOD AUTHORIZED REPRESENTATIVE September 30, 2011 July 15, 2011 to December 31, 2011 /S/ Maggie Sullivan In consideration of the premium charged for this Bond, it is hereby understood and agreed that the expiration date of the Bond Period set forth in Item 2 of the Declarations is hereby amended to be 12:01 a.m. on December 31, 2011 standard time at the Principal Address as set forth in Item 1 of the Declarations. Except as above stated, nothing herein shall be held to alter, waive or extend any of the terms of this Bond. John Hancock Bank and Thrift Opportunity Fund John Hancock Investors Trust John Hancock Bond Trust John Hancock Municipal Securities Trust John Hancock California Tax-Free Income Fund John Hancock Preferred Income Fund John Hancock Capital Series John Hancock Preferred Income Fund II John Hancock Current Interest John Hancock Preferred Income Fund III John Hancock Emerging Markets Income Fund John Hancock Premium Dividend Fund John Hancock Flexible Income Opportunities Fund John Hancock Series Trust John Hancock Funds III John Hancock Sovereign Bond Fund John Hancock Hedged Equity & Income Fund John Hancock Strategic Series John Hancock Income Securities Trust John Hancock Tax-Advantaged Dividend Income Fund John Hancock Investment Trust John Hancock Tax-Advantaged Global Shareholder Yield Fund John Hancock Investment Trust II John Hancock Tax-Exempt Series Fund John Hancock Investment Trust III (Collectively, the “Trusts”) Approval of Extension of Insurance Program Period 2010-2011 Fidelity Bond Coverage Extension RESOLVED, that the Board of Trustees, including the Independent Trustees, hereby authorizes, empowers and directs the officers of the Trusts, with the advice of counsel to the Trusts, to procure an extension through December 31, 2011 of the Trusts’ Fidelity Bond conforming with the requirements of Rule 17g-1 under the 1940 Act, designed to protect the Trusts against larceny and embezzlement; FURTHER
